Mitchell, J.,
(dissenting.) It seems to me that the maintenance and operation of defendant’s railroad constitutes a servitude additional to, and different from, the use for which the streets were acquired, — in short, a new use of the streets, not contemplated at the time of their dedication. I do not see that this road differs materially from any ordinary “commercial” railroad, except that it uses the entire length of the street as its depot at which it receives and lets off passengers. As operated, it is, to a certain extent, in aid of travel on the street; but this is a secondary and incidental, and not its main and principal, purpose. The doctrine of the opinion will, it seems to me, lead to the insidious encroachment of any and all railroads *124upon the public streets, by their simply adopting certain slight and merely colorable changes in their mode of operation. I therefore dissent.